UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6966


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARNELL TYRECE HAYES, a/k/a Donnell Hayes,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:13-cr-00018-D-1)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Tyrece Hayes, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Lucy Partain Brown, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darnell Tyrece Hayes appeals the district court’s order denying his motion for

compassionate release and dismissing his request for home confinement.           We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Hayes, No. 5:13-cr-00018-D-1 (E.D.N.C.

June 14, 2021). We deny Hayes’ motion for appointment of counsel, and we dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2